Citation Nr: 1039097	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent 
for residuals of a shell fragment wound to the right shoulder, 
Muscle Group III, with a scar.  

2.  Entitlement to a disability rating greater than 10 percent 
for residuals of a shell fragment wound to the right shoulder, 
Muscle Group IV, with a scar.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case previously reached the Board in May 2005.  At that 
time, the Board issued a decision denying the current claim on 
appeal, and also denying the Veteran's claim of clear and 
unmistakable error (CUE) in a June 1971 rating decision.  The 
Veteran appealed this decision to the U. S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a September 2007 Memorandum 
Decision, the Court affirmed the Board's denial of the CUE issue, 
so this claim is no longer before the Board.  

However, in that same September 2007 Memorandum Decision, the 
Court vacated the Board's decision as to increased rating claim 
at issue and remanded it to the Board for readjudication in 
compliance with directives specified.  Specifically, the Court 
directed the Board to provide the Veteran with a VA examination 
that is adequate to rate the Veteran's right shoulder shell 
fragment wound as a muscle disability, as opposed to just a scar 
disability.  See 38 C.F.R. § 4.2.  

To implement the Court's instructions, the Board remanded the 
case in September 2008 for additional development.  After 
completion of this development by the Appeals Management Center 
(AMC), the case has now returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record does not show "moderately severe" or 
"severe" muscle disability due to the Veteran's service-
connected right shoulder injury to Muscle Group III.  In 
addition, his range of flexion and abduction for this shoulder is 
not limited to 90 degrees, even with consideration of functional 
loss due to pain, fatigue, etc.

2.  The evidence of record does not show "moderately severe" or 
"severe" muscle disability due to the Veteran's service-
connected right shoulder injury to Muscle Group IV.  In addition, 
his range of flexion and abduction for this shoulder is not 
limited to 90 degrees, even with consideration of functional loss 
due to pain, fatigue, etc.

3.  The Veteran's entrance and exit wound scars, that is, his 
right lateral posterior and right deltoid shoulder scars, are 
noted to be hypersensitive (i.e., tender or painful), somewhat 
irregular, and shiny in appearance, with keloid formation.  
Ulceration was not noted.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating in excess of 
20 percent for residuals of shell fragment wound to the right 
shoulder, Muscle Group III.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2009); 38 C.F.R. §§ 
4.55, 4.56, 4.69, 4.73, Diagnostic Code 5303 (2009).  

2.  The criteria are not met for a disability rating in excess of 
10 percent for residuals of shell fragment wound to the right 
shoulder, Muscle Group IV.  38
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2009); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, 
Diagnostic Code 5304 (2009).  

3.  The criteria are not met for a disability rating in excess of 
10 percent for the Veteran's right lateral posterior shoulder 
scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801-
7805 (2008); 4.118, Diagnostic Codes 7801-7805 (2002).  

4.  The criteria are not met for a disability rating in excess of 
10 percent for the Veteran's right deltoid shoulder scar.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801-7805 
(2008); 4.118, Diagnostic Codes 7801-7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in September 2002, January 2004, and October 2008.  
Those letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and evidence 
not of record that was necessary to substantiate his increased 
rating claims; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him about 
the information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2008 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the October 2008 VCAA notice letter also advised the 
Veteran of the additional notice requirements for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (minimum notice requirements pursuant to VCAA for an 
increased rating claim), rev'd in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice 
and rejecting Veteran-specific notice as to the effect on daily 
life and as to the assigned or cross-referenced diagnostic code 
under which the disability is rated).  In other words, a VCAA 
notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  In this regard, the 
October 2008 letter advised the Veteran of both the generic and 
specific evidentiary and legal criteria necessary to substantiate 
a higher rating for his right shoulder muscle disabilities with 
scars.  In short, the Veteran has received all required notice in 
this case, such that there is no error in the content of VCAA 
notice.    

In any event, the Veteran and his attorney's letters and 
statements demonstrate that they have actual knowledge of what 
evidence is required to meet the criteria for a higher rating for 
his right shoulder muscle disabilities.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not 
prejudicial when claimant has actual knowledge of the evidence 
needed to substantiate claim).  Further, the Board concludes that 
a reasonable person in the Veteran's position would have known 
from the information he received what he was required to submit 
in order to substantiate his increased rating claim.  See 
Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial 
when a reasonable person could be expected to understand what was 
needed).  The Board emphasizes that the Veteran is represented by 
an attorney who has specifically referenced the pertinent 
diagnostic codes for muscle and scar disabilities.  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Board sees 
the RO did not provide the Veteran with all VCAA notice prior to 
the December 2002 adverse determination on appeal.  But in 
Pelegrini II, the Court also clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never made.  
Id.  Rather, VA need only ensure the Veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claims.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, VA may cure a timing of notice defect by taking 
proper remedial measures, such as issuing a fully compliant VCAA 
notice followed by a subsequent SOC or SSOC.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in January 2004 and October 2008, the RO again went 
back and readjudicated the claim in the more recent July 2009 
SSOC.  So each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Stated another way, VA's issuance of a SSOC in July 2009 
following the VCAA-notice letters cured the timing error.  As 
such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been established as any error was 
not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs).  The Veteran has submitted 
personal statements, argument from his attorney, and a lay 
statement from his son.  The Veteran has not identified any 
relevant private or VA medical evidence.  The Veteran also had 
several VA muscle, joint, and scar examinations to determine the 
current nature and severity of his shell fragment wound 
disabilities.  38 C.F.R. § 3.327(a) (2009).  The most recent 
January 2009 VA examinations with a June 2009 addendum are fully 
adequate to rate the Veteran's disabilities.  There has been no 
allegation of inadequacy of these latter VA examinations by the 
Veteran or his attorney.  The Board is also satisfied as to 
compliance with its September 2008 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 
22 Vet. App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
Specifically, the Veteran was provided VCAA Dingess and Vasquez 
notice, and was afforded a thorough VA examination to identify 
and rate all of his shell fragment wound disabilities.  In fact, 
in July 2009 the Veteran indicated he had no further evidence to 
submit.  Overall, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The shell fragment wound issue on appeal arises from a claim for 
an increased rating received in July 2002.  As a result, only the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently 
held that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Board must consider whether there have been times when the 
Veteran's disability has been more severe than at others.  And if 
there have, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year before 
the claim was filed (in this case, July 2001) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2009).  While older evidence is not necessarily irrelevant, it 
is generally not needed to determine the effective date of an 
increased rating.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Right Shoulder Muscles

Historically, the Veteran's STRs reflect show that the Veteran is 
left handed and that he received a shell fragment or similar 
wound to the right shoulder from hostile rocket fire on November 
19, 1967 near Dak To in the Republic of Vietnam.  His shoulder 
wound was debrided the same day and delayed primary closure was 
done five days later, according to records from the 91st 
Evacuation Hospital.  The June 2009 addendum to the January 2009 
VA examination interpreted STRs as likely showing a through and 
through injury with an entry and exit wound.  Both Muscle Groups 
III and IV were affected.  

The Veteran is currently receiving separate 20 and 10 percent 
disability ratings for two separate right shoulder muscle groups 
in the same anatomical region.  

That is, the Veteran's right shoulder disorder is rated as 20 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303 
for impairment of Muscle Group III that is "moderate" in 
severity in the non-dominant arm.  According to Diagnostic Code 
5303, Muscle Group III involves the intrinsic muscle of the 
shoulder girdle to include the pectoralis major I and the 
deltoid.  Functions of Muscle Group III include elevation and 
abduction of the arm the level of the shoulder and forward and 
backward swinging of the arm.  

The Veteran's right shoulder disorder is also separately rated as 
10 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5304, for impairment of Muscle Group IV that is "moderate" in 
severity in the non-dominant arm.  According to Diagnostic Code 
5304, Muscle Group IV functions to stabilize the shoulder by 
holding the head of the humerus in the socket during strong 
movements, and in abduction, outward rotation, and inward 
rotation movements.  

At the outset, the Board will address whether the Veteran is 
right or left hand dominant.  In his STRs, specifically per 
Reports of Medical History dated in September 1965 and July 1968, 
the Veteran reported being left-handed.  In addition, the 
September 1970 VA examiner and the January 2009 VA joint examiner 
noted that the Veteran is left-hand dominant.  No medical 
evidence of record states that he is right-hand dominant.  
Therefore, his service-connected right shoulder is clearly on the 
minor, i.e., non-dominant side.  See 38 C.F.R. § 4.69.  Despite 
this unequivocal evidence, inexplicably both the Veteran and his 
attorney and his son have insisted he is right-hand dominant, and 
is therefore entitled to higher ratings for his right shoulder 
being on the major, or dominant side.  See July 2009 and June 
2009 attorney letters; June 2009 Veteran's statement; November 
2008 lay statement from son.  

Based on clear medical evidence to the contrary, the Board finds 
that the Veteran and his attorney's repeated assertions that he 
is right-hand dominant are not credible.  Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board 
emphasizes that personal interest may affect the credibility of 
the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
The Veteran's lay assertions of being right-hand dominant 
contradict and are inconsistent with his earlier statements to 
military and VA medical personnel.  Lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value.  These records were generated 
with a view towards ascertaining the appellant's then-state of 
physical fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).  In short, the Veteran and his son 
and his attorney's assertions that he is right-handed appear 
false and self-serving.  In light of these self-serving comments, 
common sense dictates that his personal interest to receive 
monetary benefits cannot be ignored as a factor here.    

Under Diagnostic Code 5303 for Muscle Group III, the Veteran has 
been assigned a 20 percent rating for "moderate" disability.  
Under Diagnostic Code 5303, a higher "moderately severe" rating 
for his non-dominant right shoulder would only provide him with 
an equivalent 20 percent rating, which he already has.  It would 
not provide him with a higher rating.  But for impairment that is 
"severe" in the non-dominant arm under Diagnostic Code 5303 he 
would receive a higher 30 percent rating.  38 C.F.R. § 4.73.  
Thus, the Veteran seeks a "severe" 30 percent rating for Muscle 
Group III under Diagnostic Code 5303.  

Under Diagnostic Code 5304 for Muscle Group IV, the Veteran has 
been assigned a 10 percent rating for "moderate" disability.  
Under Diagnostic Code 5304, a higher 20 percent rating requires 
impairment that is "moderately severe" in the dominant arm, and 
an even higher 30 percent rating requires "severe" impairment.  
38 C.F.R. § 4.73.  

In summary, for his right shoulder muscle injuries under 
Diagnostic Codes 5303 and 5304, the Veteran seeks higher 
"moderately severe" and "severe" ratings.   

Limitation of motion associated with a disability is accounted 
for under the muscle injury criteria, as set forth at 38 C.F.R. § 
4.56(c) (uncertainty of movement factor).  Moreover, the 
applicable diagnostic codes of the muscle, Diagnostic Codes 5303 
and 5304, account for motion of the shoulder joint (elevation, 
abduction, forward/backward swing, outward and inward rotation), 
as muscles move joints.  See 38 C.F.R. § 4.73.  For VA rating 
purposes, the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on the 
type of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

A "moderate" muscle disability would result from a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  There should be service department records 
or other evidence of in-service treatment for the wound, 
reflecting consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objectively, a 
moderate muscle disability would reveal small or linear entrance 
and (if present) exit scars, indicating short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(2).

A "moderately severe" muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of wound, 
reflect consistent complaints of cardinal signs and symptoms of 
muscle disability, and, if present, reveal evidence of inability 
to keep up with work requirements.  Objective examination should 
reveal entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  In addition, there 
are indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).    

A "severe" muscle disability occurs when there was a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  Records should show 
hospitalization for a prolonged period for treatment of wound, 
consistent complaints of cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective evidence of severe muscle 
disability includes ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Additional signs of severe muscle disability, when present, 
include: X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect of 
the missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; and induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

As held by the Court, the criteria for evaluating muscle injuries 
under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances 
test" with no single fact controlling the outcome of 
determination.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 
(2006) (Tropf II).  Previously, in Robertson v. Brown, 5 Vet. 
App. 70 (1993), the Court held that a history of debridement did 
not mandate a specific rating under 38 C.F.R. § 4.56 absent 
evidence of symptomatic disability.  Similarly, in Tropf II, the 
Court held that the presence of retained metal fragments in 
muscle that was essentially asymptomatic did not entitle a 
claimant to a "moderate" compensable rating under 38 C.F.R. § 
4.56 as a matter of law.  Tropf II, 20 Vet. App. at 324-25.

As an initial matter, a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).  Under 38 
C.F.R. § 4.56(b), separate ratings are warranted for through and 
through injuries to separate muscle groups, whether the muscle 
groups are in the same anatomical region, or are in different 
anatomical regions.  Jones v. Principi, 18 Vet. App. 248, 256-258 
(2004).  As the Court held in Jones, each muscle group damaged by 
a through and through injury must be rated "as no less than a 
moderate injury[.]"  38 C.F.R. § 4.56 (b).  In the present case, 
the Veteran is already receiving "moderate" 20 and 10 percent 
ratings for his through-and-through muscle injuries, per 38 
C.F.R. § 4.56(b).  

As an initial matter, the combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in the 
case of muscle groups I and II acting upon the shoulder.  38 
C.F.R. § 4.55(d).  Under 38 C.F.R. § 4.45, the shoulder is 
considered a major joint.  Thus, in the present case, the 
combined evaluation of Muscle Groups III and IV (which is 
currently 30 percent), acting upon a single unankylosed joint 
(the right shoulder joint), must be lower than the evaluation for 
unfavorable ankylosis of that joint (which is 40 percent under 
Diagnostic Code 5200).  Here, the combined 30 percent rating for 
Muscle Groups III and IV is lower than the 40 percent rating for 
unfavorable ankylosis of the non-dominant right shoulder joint.  
In this respect, all STRs and VA examinations of record are 
negative for evidence of ankylosis.  The Veteran never asserts 
ankylosis.  Thus, absent evidence of unfavorable ankylosis, the 
Veteran as a matter of law is not entitled to a higher rating for 
his right shoulder muscle groups under 38 C.F.R. 
§ 4.55(d).  In a June 2009 letter, the Veteran's attorney 
misstated the applicable law (38 C.F.R. § 4.55(d) by inexplicably 
arguing that the combined rating of muscle groups acting upon a 
single unankylosed joint "cannot exceed" the evaluation for 
unfavorable ankylosis.  This interpretation is not correct.  The 
combined rating must be lower by law.  Regardless, for purposes 
of thoroughness, the Board will still evaluate whether the 
Veteran's muscle disabilities are "moderately severe" or 
"severe" in the present case, even though by law he is not 
entitled to higher evaluations for his muscle disabilities.  

As an initial matter, for compensable muscle group injuries which 
are in the same anatomical region, but do not act on the same 
joint, the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  
In the present case, this provision is not applicable, as there 
is no evidence or allegation in the record that Muscle Groups III 
or IV act upon different joints, or any additional joints, aside 
from the right shoulder joint.  In fact, the January 2009 VA 
examiner noted that the right elbow joint had normal range of 
motion without evidence of fatigue.  It was only the right 
shoulder joint that was impaired upon rotation.  

Upon review of the evidence, the Veteran's shell fragment wound 
residuals to the right shoulder do not meet or nearly approximate 
the criteria for a higher 30 percent rating under Diagnostic Code 
5303 or a higher 20 percent rating under Diagnostic Code 5304.  
38 C.F.R. § 4.7.  Specifically, per the Veteran's STRs, VA 
examinations, and lay statements of record, the evidence does not 
demonstrate the required "moderately severe" or "severe" 
muscle disability.  

That is, STRs show that the type and history of the shell 
fragment wound to the right shoulder is not of a "moderately 
severe" or "severe" nature per 38 C.F.R. § 4.56(d)(3) and (4).  
STRs reveal some initial debridement in November 1967 when he 
sustained the shell fragment wound.  His wound was closed five 
days after the injury.  There was no evidence of retained foreign 
body.  He was healed by three weeks post-injury.  There was no 
infection.  The wound was through and through and penetrating, 
but it was not a shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, 
sloughing of soft parts, or intermuscular binding or scarring.  
The Veteran was only hospitalized for several weeks in November 
and December of 1967, not for a prolonged period for treatment of 
the wound.  There are entrance and exit scars present, but no 
evidence of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  See January 2009 
VA joint and muscle examinations.  Per the January 2009 VA 
examinations, the Veteran denied pain, stiffness, swelling, 
redness, but he did report the right shoulder gives way, has a 
lack of endurance, becomes weak, and fatigues easily after 
prolonged use.  The Veteran denied any treatment or medication.  
He reports five minute flare-ups on a daily basis.  The January 
2009 VA muscle examiner noted full motor strength and tone in the 
upper extremities rated 5/5.  There was no asymmetric atrophy or 
spasticity.  The deep tendon reflexes were normal in the upper 
extremities.  There was no evidence of tendon damage or 
adhesions.  X-rays showed no bony abnormalities.  Most 
significantly, there was no loss of muscle tissue, no evidence of 
muscle herniation, only a soft tissue injury.  An earlier October 
2002 VA examiner only noted no significant muscle tissue loss, 
and no significant muscle involvement.  An even earlier January 
1971 VA examiner assessed no underlying muscle involvement at 
that time.  

In addition, there is no indication of a ragged, depressed, and 
adherent post-surgical scars.  There was no instability, no 
elevation or depression on the surface contour.  His scars were 
only described as having some tactile hypersensitivity, somewhat 
irregular, and shiny in appearance, with keloid formation.  
Finally, there was no indication of loss of deep fascia or muscle 
substance; no muscles swelling and hardening abnormally in 
contraction; no X-ray evidence of minute multiple scattered 
foreign bodies; no adhesion of the scar; no visible or measurable 
atrophy; no diminished muscle excitability; no adaptive 
contraction of an opposing group of muscles; and no induration or 
atrophy of an entire muscle.  

The Board acknowledges there is some evidence of increasing 
difficulty keeping up with work requirements.  See January 2009 
VA examination reports.  He experiences daily flare-ups occurring 
for five minutes, but he has no incapacitating episodes.  He does 
report having to interrupt work on average once a week for a few 
hours due to his flare-ups, but he is still able to work as a 
painter.  The Veteran's son in a November 2008 statement 
discussed the Veteran's increasing difficulties at work after 
2000.  Thus, there is some evidence of  "inability" to keep up 
with work requirements.  In addition, he also has entrance and 
exit scars indicating the track of the missile through one or 
more muscle groups.  But these factors in and of themselves do 
not entitle the Veteran to a higher "moderately severe" or 
"severe" rating, given that he does not meet many of the other 
criteria for a "moderately severe" or "severe" rating.  As 
held by the Court, the criteria for evaluating muscle injuries 
under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances 
test" with no single fact controlling the outcome of 
determination.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 
(2006) (Tropf II).

There is also probative evidence of several of the cardinal signs 
and symptoms of muscle disability per 38 C.F.R. § 4.56(c).  The 
Veteran reported weakness and fatigue and lack of endurance to 
the January 2009 VA examiners.  He denied pain.   There was no 
evidence of impairment of coordination.  The VA examiners 
document some guarding and fatigue and lack of endurance and pain 
after repetitive motion.  However, these factors are already 
reflected in the criteria for his current "moderate" 20 and 10 
percent ratings for muscle disability.  In other words, the Board 
acknowledges he has one or more of the cardinal signs and 
symptoms of muscle disability, but this is accounted for already 
in the "moderate" rating. 

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to rating the muscle injury because these provisions 
pertain to joints, not muscles.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as 
weakness, loss of power, impairment of coordination, uncertainty 
of movement, fatigue, and pain are already contemplated by 
Diagnostic Codes 5303 and 5304 as cardinal signs and symptoms of 
muscle disability.  See 38 C.F.R. § 4.56(c). 

Accordingly, the Board finds that the preponderance of the 
evidence is against disability ratings higher than 20 and 10 
percent for his right shoulder muscle disabilities; as such, 
there is no reasonable doubt to resolve in the Veteran's favor.  
38 C.F.R. § 4.3.

Analysis - Right Shoulder Joint

The Board has also considered assigning a separate and additional 
rating for his right shoulder disability under Diagnostic Code 
5201 for limitation of motion of the right shoulder.  However, 
this would constitute pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  In effect, the Veteran is not entitled to a 
separate and additional rating for his right shoulder disability, 
as manifestations of a disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided under 38 C.F.R. § 4.14.  In this 
regard, as limitation of motion (flexion and abduction and 
rotation) is a manifestation of both muscle and joint injuries, 
this symptom is already compensated by his existing 20 and 10 
percent ratings under Diagnostic Codes 5303 and 5304.  See 38 
C.F.R. § 4.56(c) (uncertainty of movement factor) and § 4.73.  

However, in rating his service-connected right shoulder 
disability, application of 38 C.F.R. § 4.14 does not prohibit the 
Board from comparing the rating criteria for the right shoulder 
joint versus the rating criteria for the affected right shoulder 
muscle and considering which provides a higher evaluation based 
on the manifestations of the disability.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  
Therefore, the Board will evaluate the Veteran's right shoulder 
disability under the diagnostic code that will provide the most 
favorable rating, ever mindful not to pyramid and overly 
compensate him for the same symptom.  See, e.g., 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

When rating for limitation of right shoulder motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5201, for a minor (non-dominant) 
joint, a 20 percent rating is warranted for motion limited to 
midway between side and shoulder level or for motion limited to 
shoulder level (i.e., motion limited from 45 to 90 degrees).  
However, motion limited to 25 degrees from the side warrants a 
higher, albeit maximum possible, 30 percent rating for a minor 
(non-dominant) joint.

Upon review of the evidence, the Veteran's right shoulder 
disability does not satisfy the requirements for a higher rating 
beyond 20 percent under Diagnostic Code 5201 38 C.F.R. § 4.7.  In 
fact, arguably his right shoulder disability would not even 
warrant a compensable 20 percent rating under Diagnostic Code 
5201.  Under Diagnostic Code 5201, the evidence of record 
does not show flexion or abduction of the right shoulder limited 
to 25 degrees from the side.  See January 2009 VA joint 
examination (right shoulder flexion limited to 165 degrees, and 
abduction limited to 170 degrees).  Pain and fatigue and lack of 
endurance were considered upon repetitive motion.  It is worth 
reiterating that the Veteran is not competent to render a medical 
opinion as to specific degree of his limitation of right shoulder 
motion without objective corroboration by a medical professional.  
See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

With regard to functional loss, the Veteran, his son, and January 
2009 VA examiners document pain, guarding, weakness, fatigue, and 
lack of endurance upon repetitive motion or activity.  
Nonetheless, pain and fatigue and other functional loss were 
accounted for when the examiner documented his 165 degrees of 
flexion and 170 degrees of abduction upon repetition.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-207.  Simply 
stated, his existing functional loss would not entitle him to a 
compensable rating under Diagnostic Code 5201, let alone a rating 
higher than 20 percent.

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 
20 percent are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. § 
4.71a, Diagnostic Code 5200 (for ankylosis of the scapulohumeral 
articulation); Diagnostic Code 5202 (for other impairment of the 
humerus including malunion with deformity or recurrent 
dislocation); and Diagnostic Code 5203, impairment of the 
clavicle or scapula with dislocation, non-union, or malunion).  
See Butts, 5 Vet. App. at 538.  There is simply no evidence of 
ankylosis, dislocation, malunion, nonunion deformity, or loss of 
head of the right shoulder joint.  Because the Veteran is able to 
move his right shoulder joint - although not always with full 
range of motion, by definition, his right shoulder joint is not 
immobile.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, e.g., 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

Accordingly, here, the Board finds that the preponderance of the 
evidence is against a separate, additional rating or a higher 
rating for the Veteran's right shoulder joint.  38 C.F.R. § 4.3.

Analysis - Right Shoulder Scars

The Veteran's right shoulder shell fragment wound injury 
initially was rated as a right shoulder scar disability under 38 
C.F.R. § 4.118, Diagnostic Code 7805, for scars causing 
limitation of function.  In its September 2007 Memorandum 
Decision, the Court asked the Board to consider rerating the 
injury as a muscle disability, since the muscle disability was 
the apparent cause of his limitation of right shoulder function.  
Since VA has assigned separate 20 and 10 percent ratings for 
right shoulder muscle residuals under Diagnostic Codes 5303 and 
5304, Diagnostic Code 7805 is no longer applicable. 

However, more recently, in a July 2009 rating decision the RO 
also assigned two separate 10 percent ratings for his entry and 
exit wounds scars, as residuals of his shell fragment wounds.  
That is, the RO awarded a separate 10 percent rating for a right 
lateral posterior shoulder scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, for a superficial and painful scar.  The RO 
also awarded a separate 10 percent rating for a right deltoid 
shoulder scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, for 
a superficial and painful scar.  These separate 10 percent 
ratings are based on the January 2009 VA scar examiner's 
observations regarding both scars being hypersensitive (i.e., 
tender or painful), somewhat irregular, and shiny in appearance, 
with keloid formation.  Photos submitted along with the January 
2009 VA examination support the separate 10 percent evaluations.  
Separate 10 percent ratings are the maximum rating available 
under that Diagnostic Code 7804.

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for evaluating disability from skin disorders, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  If a law 
or regulation changes during the course of a claim or an appeal, 
the version more favorable to the Veteran will apply, to the 
extent permitted by any stated effective date in the amendment in 
question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  In 
the present case, the Board will consider the scar regulations 
both prior to and after August 2002.  

The Board also notes the criteria for rating scars were once 
again revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, 
the amendments only apply to claims filed on or after October 23, 
2008, although a claimant may also specifically request 
consideration under the amended criteria.  See id.  Since the 
Veteran's claim was pending in July 2002 well before the October 
2008 effective date, and the VA has not received a request from 
the Veteran or his attorney for consideration under the amended 
criteria, the 2008 amended criteria will not be addressed at this 
time.  In any event, a brief review of the amended criteria for 
scars after 2008 provides no basis for a higher rating for the 
Veteran's two scars.   

In addition, under both the old (pre-August 2002) and new (post-
August 2002) regulations, the Board finds that the overall 
disability picture for his two scars does not support the 
criteria for a disability rating greater than 10 percent for each 
scar under any of the other potentially applicable diagnostic 
codes.  38 C.F.R. § 4.7.  

A scar disability that is not on the head, face, or neck, may be 
evaluated under a variety of diagnostic codes which could entitle 
the Veteran to at least a compensable rating under the old and 
new criteria.  However, under the old criteria, the evidence does 
not reveal a third degree burn scar with an area exceeding 38.7 
square cm. (Diagnostic Code 7801); a second degree burn scar with 
an area approximating 1 square foot (Diagnostic Code 7802); or a 
superficial scar, poorly nourished, with repeated ulceration 
(Diagnostic Code 7803).  In addition, under the new criteria, the 
evidence does not reveal a deep scar or one that causes limited 
motion exceeding 39 square cm. (Diagnostic Code 7801); a 
superficial scar 929 sq. cm. or greater in area (Diagnostic Code 
7802); or a superficial scar that is unstable or poorly nourished 
with ulceration (Diagnostic Code 7803).  Compare 38 C.F.R. 
§ 4.118 (2008) with 38 C.F.R. § 4.118 (2002).  In this respect, 
VA scar examinations dated in January 2009, October 2002, January 
1971, and September 1970 do not demonstrate any of these 
criteria.  Photos submitted along with the January 2009 VA 
examination do not support separate ratings beyond 10 percent.  
Ulceration was not noted.  Therefore, these diagnostic codes will 
not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

In the light of the above discussion, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent each for the Veteran's two right shoulder 
scars.  38 C.F.R. § 4.3.




Analysis - Right Shoulder Neuropathy

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  In 
this regard, the Board has also considered a separate rating 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, for nerve 
impairment.  Where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
However, here, there is insufficient evidence of neuropathy in 
the right upper extremity associated with the service-connected 
injury.  Specifically, although the Veteran reported occasional 
paresthesias down the right arm lasting a few minutes, the 
January 2009 VA muscle examiner objectively found no light touch 
loss, no vibratory loss, and no monofilament loss in the upper 
extremities upon sensory examination.  Strength was 5/5.  The 
examiner concluded there was no evidence of any nerve damage.  
This finding outweighs the Veteran's occasional subjective 
complaint.  Therefore, the facts of this case do not support the 
separate application of a neurological diagnostic code.

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
muscle and scar symptoms have remained constant at 20, 10, 10, 
and 10 percent during the respected time periods already 
established by the RO, further staged ratings are unjustifiable.  

Extra-Schedular Consideration

Finally, the rating criteria for his muscle disability directly 
address occupational functioning (inability to meet work 
requirements), such that all possible manifestations of his 
disability are contemplated by the rating criteria, and no 
referral is therefore required.  Thun v. Peake, 22 Vet. App. 111, 
115-116 (2008).  It follows there is no need to address 
exceptional or unusual circumstances such as marked interference 
with employment or frequent hospitalization due to his muscle 
disability to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  There is also no 
evidence the two scar disabilities impact employment or require 
frequent hospitalization.    


ORDER

A disability rating greater than 20 percent for residuals of a 
shell fragment wound to the right shoulder, Muscle Group III, 
with a scar is denied. 

A disability rating greater than 10 percent for residuals of a 
shell fragment wound to the right shoulder, Muscle Group IV, with 
a scar is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


